Name: 93/484/EEC: Commission Decision of 27 August 1993 adopting the plan allocating to the Member States resources to be charged to the 1994 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  foodstuff;  economic policy;  transport policy
 Date Published: 1993-09-08

 Avis juridique important|31993D048493/484/EEC: Commission Decision of 27 August 1993 adopting the plan allocating to the Member States resources to be charged to the 1994 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community Official Journal L 227 , 08/09/1993 P. 0019 - 0020COMMISSION DECISION of 27 August 1993 adopting the plan allocating to the Member States resources to be charged to the 1994 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community(93/484/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organizations for distribution to the most deprived persons in the Community (1), and in particular Articles 1 and 6 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), and in particular Article 3 (4) and Article 6 (2) thereof, Whereas Commission Regulation (EEC) No 3149/92 (3) lays down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community; Whereas in order to implement the scheme for the supply of such food to the most deprived section of the population, to be financed from resources available in the 1994 budget year, the Commission must adopt a plan; whereas this plan should indicate in particular the quantity of products by type that may be withdrawn from intervention stock for distribution in each Member State and the financial resources made available to implement the plan in each Member State; whereas this plan should also indicate the level of appropriations to be reserved to cover costs of intra-Community transport of intervention products as referred to in Article 7 of Regulation (EEC) No 3149/92; Whereas for this scheme all Member States, except Germany, have provided the information required in accordance with the provisions of Article 1 of Regulation (EEC) No 3149/92; Whereas in order to facilitate the implementation of this scheme the conversion rates to be applied to the budgetary limits which have been set should be specified; Whereas it is necessary in order to help optimize the utilization of budget appropriations to take account of the degree to which the various Member States used the resources allocated to them in 1991, 1992 and 1993; Whereas in accordance with the provisions of Article 2 (2) of Regulation (EEC) No 3149/92 the Commission has sought the advice of major organizations familiar with the problems of the most deprived persons in the Community when drawing up this plan; Whereas the measures provided for in this Decision are in accordance with the opinions of the relevant management committees, HAS ADOPTED THIS DECISION: Article 1 The plan referred to in Article 2 (1) of Regulation (EEC) No 3149/92 for the 1994 budget year is adopted as set out in the following Articles: Article 2 Subject to a limit of ECU 2 422 000, the following quantities of produce may be withdrawn from intervention for distribution in Belgium: - 3 000 tonnes of common wheat, - 300 tonnes of milk powder, - 200 tonnes of butter, - 600 tonnes of beef. Article 3 Subject to a limit of ECU 2 000 000, the following quantities of produce may be withdrawn from intervention for distribution in Denmark: - 50 tonnes of butter, - 250 tonnes of beef. Article 4 Subject to a limit of ECU 12 000 000, the following quantities of produce may be withdrawn from intervention for distribution in Greece: - 4 000 tonnes of beef. Article 5 Subject to a limit of ECU 35 400 000, the following quantities of produce may be withdrawn from intervention for distribution in Spain: - 30 000 tonnes of durum wheat, - 5 000 tonnes of butter, - 6 000 tonnes of beef, - 4 000 tonnes of olive oil. Article 6 Subject to a limit of ECU 28 560 000, the following quantities of produce may be withdrawn from intervention for distribution in France: - 5 000 tonnes of common wheat, - 8 000 tonnes of durum wheat, - 1 500 tonnes of butter, - 5 000 tonnes of beef, - 2 000 tonnes of rice, - 6 000 tonnes of milk powder. Article 7 Subject to a limit of ECU 4 600 000 the following quantitities of produce may be withdrawn from intervention for distribution in Ireland: - 40 tonnes of butter, - 1 450 tonnes of beef. Article 8 Subject to a limit of ECU 24 500 000, the following quantities of produce may be withdrawn from intervention for distribution in Italy: - 5 000 tonnes of common wheat, - 10 000 tonnes of durum wheat, - 1 500 tonnes of rice, - 1 300 tonnes of butter, - 7 000 tonnes of beef, - 2 000 tonnes of olive oil, - 1 000 tonnes of cheese (Grana Padano), - 1 000 tonnes of cheese (Parmigiano Reggiano). Article 9 Subject to a limit of ECU 78 000, the following quantities of produce may be withdrawn from intervention for distribution in Luxembourg: - 20 tonnes of common wheat, - 25 tonnes of milk powder, - 15 tonnes of butter, - 15 tonnes of beef. Article 10 Subject to a limit of ECU 3 000 000, the following quantities of produce may be withdrawn from intervention for distribution in the Netherlands: - 150 tonnes of butter, - 600 tonnes of beef. Article 11 Subject to a limit of ECU 10 440 000, the following quantities of produce may be withdrawn from intervention for distribution in Portugal: - 1 850 tonnes of common wheat, - 1 850 tonnes of durum wheat, - 1 200 tonnes of rice, - 1 200 tonnes of butter, - 2 500 tonnes of beef, - 1 000 tonnes of olive oil, - 1 000 tonnes of milk powder. Article 12 Subject to a limit of ECU 25 000 000, the following quantities of produce may be withdrawn, from intervention, for distribution in the United Kingdom: - 6 000 tonnes of beef. Article 13 ECU 2 million are reserved to cover the costs of intra-Community transport referred to in Article 2 (3) of Regulation (EEC) No 3149/92. Article 14 All amounts in ecus shall be converted into national currencies at the rates applicable on 1 October 1993 and published in the Official Journal of the European Communities, C series. Article 15 This Decision is addressed to the Member States. Done at Brussels, 27 August 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 352, 15. 12. 1987, p. 1. (2) OJ No L 387, 31. 12. 1992, p. 1. (3) OJ No L 313, 30. 10. 1992, p. 50.